IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 96-40086
                          Summary Calendar



                     UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

                               versus

                       FRANCISCO ZEPEDA, JR.,

                                          Defendant-Appellant.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                           (L:95-CR-127-1)
                        - - - - - - - - - -
                          November 1, 1996
Before SMITH, DUHÉ, and BARKSDALE, Circuit Judges.

PER CURIAM:1

     Francisco Zepeda, Jr., appeals his conviction and sentence for

possession with intent to distribute marijuana, in violation of 21

U.S.C. § 841(b)(1)(B). Zepeda argues that the district court erred

in denying his motion to suppress the marijuana discovered in his

vehicle in which he was traveling.      Zepeda argues that the U.S.

Border Patrol agent lacked reasonable suspicion to justify the stop

of his vehicle.   We have reviewed the record and find no reversible


     1
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
error.   Accordingly, the judgment is AFFIRMED for essentially the

reasons stated by the district court in its order denying the

motion to suppress.    See United States v. Zepeda, No. L-95-127

(S.D. Tex. Aug. 14, 1995).

     AFFIRMED.